ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT (“this Agreement”), made as of October 20, 2014 by and
between Oak Ridge Energy Technologies, Inc., a Colorado corporation (“Oak
Ridge”) and Bren-Tronics, Inc., a New York corporation (“BT).

INTRODUCTION.  BT owns certain equipment located at 6845 Snowdrift Road,
Allentown, Pennsylvania (the “Allentown Facility”) and at 12871 U.S. HWY. 441,
Alachua, FL (the “Florida Facility) that Oak Ridge wishes to buy and BT wishes
to sell to Oak Ridge, all under the terms and conditions of this Agreement.

1.

PURCHASE OF ASSETS.

1.1

Purchase.  Effective as of the Closing Date hereof, Oak Ridge purchases from BT
the “Purchased Assets” as defined below.  For the avoidance of doubt, the
Purchased Assets shall not include the “Excluded Assets listed Schedule A-3
attached hereto.

1.2

Purchased Assets.  The Term Purchased Assets shall mean and include:

(a)

 Those assets listed on Schedule A-1 attached hereto, if and to the extent that
such assets are located in the Allentown Facility as of the date hereof,

(b)

Those assets listed in Schedule A-2; and

(c)

Any and all records, documentation, operating instructions, user manuals,
schematics and other documentation that BT possesses regarding the operation of
any of the assets list in (a) or (b) above.

2.

PURCHASE PRICE.  As consideration for the sale of the Purchased Assets, Oak
Ridge will pay BT $150,000 and, in addition, will pay BT $5,000 to compensate BT
for the cost of delivery of the items listed in 1.2(b) above.

3.

CLOSING.  The Closing shall occur on October 20, 2014 by exchange by the parties
of:

3.1

A certified check from Oak Ridge made to the order of and delivered to BT in the
amount of $155,000;

3.2

A Bill of Sale from BT in the form attached hereto as Exhibit B, delivered to
Oak Ridge.

4.

DELIVERY.  

4.1

Allentown Facility.   It shall be the responsibility of Oak Ridge to remove the
Purchased Assets located at the Allentown Facility and listed in Schedule A on
or before December 15, 2014.  From the Closing until December 15, 2014, BT will
grant Oak Ridge unlimited access to the Allentown, Facility to disconnect,
disassemble, prepare for shipping,





Page 1 of 7



--------------------------------------------------------------------------------







remove and load all the Transferred Assets listed in Schedule A-1.  As an
additional service, Oak Ridge agreed to remove everything located at the
Allentown Facility, on or before December 15, 2014, except for the Excluded
Asset, listed in Exhibit A-3, and Oak Ridge will have a team perform a general
pick-up / cleaning of the facility after removal of all equipment and before
December 15, 2014.  Any equipment or items not moved will be disposed in a
proper manner.

4.2

Florida Facility.  BT will arrange for a contractor to deliver the Purchased
Assets listed in Schedule A-2 to Oak Ridge at 751 North Drive, Suite 9,
Melbourne, FL 32934, on or before November 30, 2014.  

5.

TRANSFER OF KNOW-HOW.  To facilitate the transfer of know-how to Oak Ridge as to
the operation of the Transferred Assets, BT will make available Blake Trauger or
another person familiar with the operation of such equipment, to travel to and
spend up to two weeks at Oak Ridge’s facility in Melbourne, Florida, to instruct
Oak Ridge personnel in such operation.  Oak Ridge shall be responsible for the
cost of such person’s transportation to and from Oak Ridge’s facility and for
such person’s hotel and other reasonable out of pocket expenses, but BT will be
responsible to pay such person’s salary during such period.  It shall be Oak
Ridge’s responsibility to arrange for and schedule such visit, provided that
such availability must be arranged to have occurred and been completed no later
than March 31, 2015.

6.

RISK OF LOSS/ INDEMNIFICATION.

6.1

Risk of Loss.   Risk of Loss as to the Transferred Assets shall remain with BT
until the Closing, at which time Risk of Loss shall pass to Oak Ridge.

6.2

Indemnification.  Oak Ridge hereby indemnifies and holds BT harmless from all
claims, costs, or other liabilities arising for any damages to the Allentown
Facility resulting from (a) damages to such facility caused by Oak Ridge or its
agents in removing the Transferred Assets; and (b) any failure by Oak Ridge to
comply with its obligation under §4.1 above on or before December 15, 2014,
including for liabilities of BT for additional rent at the Allentown Facility or
forfeiture of security deposit due to delay in Oak Ridge complying with §4.1
above; and (c) any claim for damages to person or property resulting from Oak
Ridge’s use of the Transferred Assets.   Oak Ridge will maintain liability
insurance of at least $2,000,000 covering its liability for removing Transferred
Assets from the Allentown Facility and shall have BT (and at BT’s request, the
landlord of the Allentown Facility) named as additional insured under such
policy. Such policy shall include a waiver of Subrogation.

7.

REPRESENTATIONS AND WARRANTIES.   

7.1

Representations and Warranties.  BT represents and warrants to Oak Ridge that:

(a)

BT is duly authorized to enter into and perform this Agreement, and is in good
standing in any jurisdiction where the lack of such standing would prohibit it
from full compliance with all of its obligations hereunder; and





Page 2 of 7



--------------------------------------------------------------------------------









(b)

BT has good and clean title to the Transferred Assets and is transferring the
Transferred Assets to Oak Ridge free and clear of all liens, encumbrances and
other charges of any kind or nature whatsoever.

7.2

No Other Representations or Warranties.  Except as expressly provided in §4.2
and §7.1 above, (a) BT sells the Transferred Assets to Oak Ridge on an “as-is,
where-is” basis, and (b) BT makes no representations and warranties and
 excludes all express and implied representations and warranties regarding the
Transferred Assets or this Agreement, including, without limitation, all
warranties of Merchantability and warranties of Fitness for Particular Purposes.

7.3

Exclusion of Certain Damages.  Neither party hereto will be liable to the other
for indirect, consequential, special, incidental, or punitive damages, even if
such damages were foreseeable  

8.

MISCELLANEOUS.

8.1

Governing Law, Jurisdiction.   This Agreement shall be governed by the laws of
the State of New York, excluding its conflict of laws principles.   The state
and local courts in Suffolk County New York and Brevard County Florida shall
have jurisdiction over any dispute relating to or arising out of this Agreement,
provided that the parties agree that the proper venue of any such litigation
shall be Brevard Florida, if commenced by BT and Suffolk County New York if
commenced by Oak Ridge

8.2

Counterparts.  This Agreement may be signed in any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart thereof.

8.3

Entire Agreement.  This Agreement and the Schedules attached hereto embody the
entire agreement and understanding between Oak Ridge and BT with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect any of the
terms or provisions hereof.  The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  This Agreement may not be orally modified or
amended—rather it may be amended only be a written agreement executed by both
parties.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
this 20th, day of October, 2014








Page 3 of 7



--------------------------------------------------------------------------------









/s/ L. Lee Arrowood

/s/Sai Fung

L. Lee Arrowood

Sai Fung

Oak Ridge Energy Technologies, Inc.

Bren-Tronics Batteries International LLC.








Page 4 of 7



--------------------------------------------------------------------------------







SCHEDULE A




Schedule A-1 Assets Located as Allentown Facilities:




·

All raw materials.  Powders, metal foils, chemicals, work in process, housings,
and other materials that would be used in the processing or production of
product at the Allentown Facility.

·

All parts, tooling, calibration equipment, measurement gauges, replacement
parts, spare parts, maintenance gear and any other components for use in the
manufacturing equipment or repair & maintenance thereof at the Allentown
Facility or in support of the mixers at the Florida Facility.

·

Coating lines and all equipment, piping, electrical facilities, carts, housings,
motors, and other components that could be used in support of these coating
lines at the Allentown Facility.

·

Slitting equipment and all components that would be used in the support of the
slitting equipment or operation of this process at the Allentown Facility.

·

Electrode Stamping & Calendaring equipment and all components that would be used
in the support of these operations at the Allentown Facility.

·

Electrode stacking equipment and all components that would be used in the
support of these operations at the Allentown Facility.

·

Ovens, including all vacuum, drying, humidity, and any other ovens and
supporting components that would be used to support the operation of said ovens
in the Allentown Facility.

·

Dry room and all equipment contained therein along with the support equipment
contained outside and elsewhere within the facility including piping and
electrical load panels.

·

Formation equipment and all supporting components including computing equipment,
electrical load panels, cables, spare parts, and all other equipment &
documentation for the Allentown Facility.

·

All facility equipment such as warehouse equipment, forklifts, charging
stations, packing equipment, inventory control equipment and facilities, and all
other such equipment and components in the Allentown Facility.

·

All office, laboratory, conference room, and other common area equipment such as
desks, cubicals, computing equipment, telephone systems, chairs and all other
equipment in support of the administration/overhead functions in the Allentown
Facility.

·

All documentation, vendor lists, work instructions, inventories and, and other
documentation necessary for operation of the Transferred Assets that are located
at the Allentown Facility





Page 5 of 7



--------------------------------------------------------------------------------









·

All other assets located at the Allentown Facility, other than the Excluded
Assets listed in A-3 below.




SCHEDULE A-2  Assets Located at Florida Facility:

·

1-200 liter planetary mixer with high speed mixing blade

·

1-100 liter planetary mixer with high speed mixing blade

·

2-transfer tanks

SCHEDULE A-3 Excluded Assets

The following Excluded Assets are not being sold to Oak Ridge and are to remain
at the Allentown Facility:

The 7,000 amp load centers installed at the Allentown Facility to support the
equipment and the Inverter System, pictures of which are attached hereto.  

It is understood and agreed that except for know-how relating to operation of
the Transferred Assets which will be transferred as provided in §5 above , BT is
not transferring any intellectual property to Oak Ridge.





Page 6 of 7



--------------------------------------------------------------------------------







WARRANTY BILL FO SALE




KNOW ALL MEN BY THESE PRESENTS:




THAT, BREN-TRONICS BATTERIES INTERNATIONAL, LLC., hereinafter referred to as
“BREN-TRONICS”, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) and other good and value received from Oak Ridge Energy Technologies,
Inc., a Colorado corporation, hereinafter referred to as “Oak Ridge”, the
receipt of which is hereby acknowledged, has granted, bargained, sold,
transferred, set over and delivered and by these presents does grant, bargain,
sell, transfer, set over and deliver unto Oak Ridge, its successors and assigns,
all that certain personal property, now or hereinafter located on the real
property described on attached Exhibit “A” and owned by Bren-Tronics.




TO HAVE AND TO HOLD the same unto Oak Ridge, its successors and assigns forever.




AND, Bren-Tronics, for itself and its successors and assigns, hereby covenants
to and with Oak Ridge, its successors and assigns, that it is the lawful owner
of the said goods and chattels; that they are free from all liens and
encumbrances; that it has good right to sell the same as aforesaid, and it will
warrant and defend the same against the lawful claims and demands of all persons
whomsoever.




IN WITNESS WHEREOF, Bren-Tronics has executed this Warranty Bill of Sale, this
16th day of October, 2014.




BREN-TRONICS BATTERIES INTERNATIONAL, LLC




By: /s/ Sai Fund

Name: Sai Fung

As its: President/ CEO




Signed, sealed and delivered in the presence of: Barbara A. Dworkin, State of
New York, County of Suffolk.




The foregoing instrument was acknowledged before me this 14th day of October,
2014, by Sai Fung as President of Bren-Tronics Batteries International, LLC, who
executed the same on behalf of the company who is personally know to me.




/s/ Barbara A. Dworkin

Notary Public – State of New York

Barbara A. Dworkin

Registration #01DW4691458

Qualified in Suffolk County

Commission expires September 30, 2017





Page 7 of 7



--------------------------------------------------------------------------------





